Title: To James Madison from Gabriel Duvall, 2 February 1804 (Abstract)
From: Duvall, Gabriel
To: Madison, James


2 February 1804, Treasury Department, Comptroller’s Office. Encloses a letter of 30 Jan. 1804 from [Allen McLane], “the Collector of the Customs for the District of Delaware, and the accompt of Captain Brinton, therein mentioned, containing charges for the passages of two distressed American Seamen.”
“As this claim cannot be adjusted, until the evidence mentioned by the Auditor in his note at foot of the accompt, be furnished, I have to request that you will be pleased to take measures for having it supplied; and it may be well at the same time to caution the Collector in the manner suggested by the Auditor.”
 

   
   RC (DNA: RG 59, ML). 1 p.; in a clerk’s hand, signed by Duvall; docketed by Wagner. Enclosures not found.



   
   On 7 Feb. 1804 JM replied: “Not possessing any proof of the landing in the United States of the men mentioned in the enclosed documents, I have the honor to return them to you and take the liberty of suggesting that it is incumbent on the party applying for payment to support the claim by proper vouchers of his own procuring. If the Collector has paid the Bill without authority, the refusal to reimburse him, but upon the same terms as the original claimant, will operate as a caution against similar payments in future” (DNA: RG 59, DL, vol. 14; 1 p.).


